                     Case 5:14-cv-00650-F Document 410 Filed 02/21/20 Page 1 of 2



                                                       CIVIL TRIAL

CASE NO.       CIV-14-650       -F CIVIL                                                       DATE         2-21-2020
STYLE             Hetronic International, Inc.              v.         Hetronic Germany GmbH, et al.

PROCEEDINGS:           FURTHER JURY TRIAL
COMMENCED           8:15               ENDED        11:25
                                                                       TOTAL TIME:       4     Hrs.    30       Mins.
COMMENCED          12:30               ENDED         1:50
JUDGE Stephen P. Friot                 DEPUTY CLERK Lori Gray                     REPORTER TRACY THOMPSON
PLF COUNSEL                Sam Fulkerson, Debbie Berman, Wade Thomson
DFT COUNSEL                Geren Steiner, Anton Rupert

ENTER:

Plf continues case in chief with testimony of witnesses.
Plf's exhibits admitted: 625, 626, 630, 776A, 847, 835, 909, 72, 444, 556-559, 78, 325, 382, 489, 498, 501, 507,
509.

Dft’s exhibits admitted: 328, 310, 332.

Outside the hearing of the jury, the court rules on the admissibility of plaintiff’s exhibits 490, 491 and 507 in connection
with the upcoming testimony of Albert Fuchs. Plaintiff’s exhibits 490 and 491 will not be admitted. Plaintiff’s exhibit
507 is admissible.

Court adjourns to 2-24-2020 at 9:00 AM.
                  Case 5:14-cv-00650-F Document 410 Filed 02/21/20 Page 2 of 2



CASE NO. CIV-14-650-F     DEPUTY Lori Gray   JUDGE Stephen P. Friot   DATE   2-21-2020



      WITNESSES FOR PLAINTIFF                            WITNESSES FOR DEFENDANT


1.      Johannes Zagler (video depo)               1.

2.      Jonathan Bobb (sworn)                      2.

3.      Gerd Berger (video depo)                   3.

4.      Albert Fuchs (video depo)                  4.
